Citation Nr: 1400064	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an injury to the genitals with erectile dysfunction.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to an injury to the genitals with erectile dysfunction.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a May 2005 rating decision, the RO denied entitlement to service connection for scars of the penis and scrotum.  The RO's adjudication was limited to consideration of whether service connection was warranted for scars of the Veteran's genitals.  Insofar as the Veteran now contends that service connection is warranted for an injury to the genitals and all residuals therefrom (including erectile dysfunction), new and material evidence is not required to reopen the claim, as it includes diagnoses separate from the scars addressed by the RO in the May 2005 rating decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury); Ephraim v. Brown, 82 F.3d 399   (Fed. Cir. 1996) (claim based on a new diagnosis is a new claim). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran requested to appear at a hearing before the Board at a local VA office.  The Veteran is entitled to a hearing and the claim must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2013) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).



Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


